393 U.S. 409 (1969)
DICKINSON, COMPTROLLER OF FLORIDA
v.
FIRST NATIONAL BANK OF HOMESTEAD ET AL.
No. 741.
Supreme Court of United States.
Decided January 20, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA.
Earl Faircloth, Attorney General of Florida, and Fred M. Burns and Larry Levy, Assistant Attorneys General, for appellant.
O. Ralph Matousek for appellee First National Bank of Homestead.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE STEWART is of the opinion that probable jurisdiction should be noted.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.